*739CONCURRING AND DISSENTING OPINION BY
Judge McCULLOUGH.
I agree with the Majority that Whitehall Manor, Inc. and Linden 515, LP (Appellants) have standing to object to the decision of the City of Allentown Planning Commission (Commission) that granted conditional approval of the preliminary and final land development plans submitted by Allentown Commercial and Industrial Development Authority (Applicant). However, I respectfully dissent from the Majority’s decision to affirm the trial court’s determination that the Commission did not err by simultaneously granting approval of Applicant’s preliminary and final development plan. Specifically, I disagree for the following reasons:
1. Per section 1375.04(A) of the Land Development and Subdivision Ordinance of the City of Allentown (SALDO), a developer may apply for approval of its final plan “[ujpon completion of modifications required by any outstanding requirements of the [Commission].”
2. Applicant sought waiver from section 1375.04(A) pursuant to section 1371.08 of the SALDO.
3. However, section 1371.08 pertains to “unique physical conditions” that “are creating undue hardship.” This provision does not provide a basis for Applicant to avoid the two-stage land development process and then, upon completion of the conditions of preliminary approval, apply for final approval. Section 1371.08 pertains to waivers based upon the physical characteristics of the property, and is not a means by which to avoid the procedural requirements of the SÁLDO.
4. That the SALDO contemplates a two-stagé or bifurcating land development process is further evidenced by the fact that the City of Allentown felt compelled to amend the SALDO after the Commission approved Applicant’s plans to specifically authorize an applicant to submit a combined application. This revision would not have been necessary had the SALDO permitted combined applications at the time the Commission approved Applicant’s plans.
5.The Majority asserts that, notwithstanding the provisions of the SAL-DO, Applicant’s waiver request “may have been cautionary and superfluous,” and cites Ryan’s treatise, Pennsylvania Zoning Law and Practice §§ 11.21-.23 (2007 ed.), and this Court’s decision in Valenti v. Washington Township, 737 A.2d 346 (Pa.Cmwlth.1999), in support of this assertion. The Majority’s reliance on both is misplaced.
In his treatise, Ryan observes only that “it is not at all clear that a municipality could reject a complete and conforming final application simply because a preliminary application had not been filed.” Hence, Ryan’s observation does not dispense with the need for final approval; rather, it merely suggests that seeking separate preliminary approval for “a complete and conforming final application” would be an unnecessary surplusage. This Court’s decision in Valenti is of a vein similar to Ryan. In that case, we held that the developer was not required under the provisions of the applicable SALDO to submit a “sketch plan” as a prelude to submitting a “preliminary plan” as the first step in the approval process. By so holding, this Court did nothing more than apply the clear language of the SALDO in effect at the time of filing, which permitted the developers to submit either a sketch plan or a preliminary plan to initiate the approval process. In so doing, we distinguished the provisions of the SALDO as *740subsequently amended, which specifically required the submission.of a sketch plan.1
' Here, it is obvious from the record that Applicant’s plan was not final, rendering the need to go through a separate preliminary approval process unnecessary or a “hardship.” Applicant sought a waiver that “all modification required by any outstanding requirements of the [Commission] or applicable City staff be completed prior to the time that the developer may apply for approval of a final plan.” R.R. at 39a. It is obvious by seeking such a waiver, Applicant sought to avoid the final approval process by means of a preliminary plan that is subject to modification. Whatever support Ryan’s treatise and the Valenti decision can lend to the notion that a municipality may combine preliminary and final approval when it is in receipt of a “complete and conforming” final plan, these authorities do not justify jettisoning the final approval process where, as here, there are modifications to be made to a major urban land development of five acres, including a one-million square-foot arena.
A bifurcated land development process serves an important function — increased public notice and hence the potential for increased public participation in the land development process. Thus, bifurcation is an important public check and balance on developers, developments and local governments to help ensure that the purposes of the Pennsylvania Municipalities Planning Code are met, i.e., “to accomplish coordinated development; to provide for the general welfare by guiding and protecting ... social and cultural facilities, development and growth....”2
Removing these checks and balances can shortstop public participation in such a large scale development by blurring the line between preliminary and final approval and sanctioning final approval for an incomplete development that bypassed the preliminary process and which is still subject to modification.
Recently, in Shaw v. Township of Upper St Clair Zoning Hearing Board, 71 A.3d 1103 (Pa.Cmwlth.2013), a panel of this Court employed a substance over form analysis to strike down a municipal ordinance it determined to be a zoning map change masquerading as a text amendment, an important distinction because of the reduced notice provided to the public by virtue of a text amendment. In essence, that decision curtailed the ability of developers and local governments to restrict public input with respect to zoning changes.
Inapposite here, the Majority, by dispensing with the bifurcated process and approving a combined “final” plan for a major arena development prior to resolution of the required modifications, restricts public input. It is difficult to reconcile these conflicting land use directives.
Accordingly, I respectfully dissent from the Majority’s affirmance of the Commission’s waiver of the bifurcation approval process, and I would vacate that approval and remand this matter to the Commission for further proceedings.

. It is also noteworthy that the amended SAL-DO in Valenti contained the following provision: "A plan showing all the information required for a final plan may be submitted as a preliminary plan and, in the case where no changes to the plan are required by the Board, may be approved as a final plan." Valenti, 737 A.2d at 349-50 n. 8 (emphasis added).


. Section 105 of the Pennsylvania Municipalities Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10105.